PER CURIAM:
On November 9, 1986, the claimants was operating his 1976 Ford pickup truck in an easterly direction at North Bend on Route 39. A bear approached his vehicle, and the vehicle struck it. As a result, damages were incurred by claimant's truck, and the claimant seeks compensation in the amount of $837.47.
*51The claimant testified that he was proceeding at approximately 50 miles per hour at the time of this incident. He was accompanied in the truck by two of his friends. It was about 6:30 p.m. and had just gotten dark. The weather was clear and dry. Claimant's vehicle rounded a curve in the vicinity of a picnic area. The bear was impossible to avoid according to the claimant. The accident site is located in the Monongahela National Forest, a bear sanctuary. Claimant stated that the bear was tagged and had a beeper on it.
The Court finds that the claimant was aware that he was driving in an area where bears may be anticipated to appear on the road. It was foreseeable that an animal such as a bear or deer might attempt to cross the road in the Monongahela National Forest. It is the opinion of the Court that the respondent was not negligent in the instant claim. The Court, therefore-, denies the claim.
Claim disallowed.